Exhibit 10.57


REGO II BORROWER LLC,
a Delaware limited liability company, as mortgagor
(Mortgagor)
and
BANK OF CHINA, NEW YORK BRANCH,
as mortgagee
(Mortgagee)

--------------------------------------------------------------------------------



SECOND AMENDED AND RESTATED MORTGAGE,
ASSIGNMENT OF LEASES
AND RENTS AND SECURITY AGREEMENT



--------------------------------------------------------------------------------

Dated:
As of December 12, 2018

Location:
Lower Unit of the Rego II Condominium

61-01 Junction Boulevard
    Queens, New York
County:
Queens

PREPARED BY AND UPON
RECORDATION RETURN TO:
Mayer Brown LLP
1221 Avenue of the Americas
New York, New York 10020
Attention: Nathan Sevilla, Esq.





--------------------------------------------------------------------------------


TABLE OF CONTENTS


Page




ARTICLE 1
GRANTS OF SECURITY
2
 
Section 1.1
Property Mortgaged
2
 
Section 1.2
Assignment of Rents
5
 
Section 1.3
Security Agreement
6
 
Section 1.4
Fixture Filing
6
 
Section 1.5
Pledges of Monies Held
6
ARTICLE 2
DEBT AND OBLIGATIONS SECURED
7
 
Section 2.1
Indebtedness
7
 
Section 2.2
Other Obligations
7
 
Section 2.3
Indebtedness and Other Obligations
7
ARTICLE 3
MORTGAGOR COVENANTS
7
 
Section 3.1
Payment of Indebtedness
7
 
Section 3.2
Incorporation by Reference
8
 
Section 3.3
Insurance
8
 
Section 3.4
Maintenance of Property
8
 
Section 3.5
Waste
8
 
Section 3.6
Payment for Labor and Materials
8
 
Section 3.7
Performance of Other Agreements
8
 
Section 3.8
Change of Name, Identity or Structure
9
ARTICLE 4
OBLIGATIONS AND RELIANCES
9
 
Section 4.1
Relationship of Mortgagor and Mortgagee
9
 
Section 4.2
No Reliance on Mortgagee
9
 
Section 4.3
No Mortgagee Obligations
9
 
Section 4.4
Reliance
10
ARTICLE 5
FURTHER ASSURANCES
10
 
Section 5.1
Recording of Mortgage, etc
10
 
Section 5.2
Further Acts, etc
10
 
Section 5.3
Changes in Tax, Debt, Credit and Documentary Stamp Laws
11
 
Section 5.4
Splitting of Mortgage
11
 
Section 5.5
Replacement Documents
12



i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page






ARTICLE 6
DUE ON SALE/ENCUMBRANCE
12
 
Section 6.1
Mortgagee Reliance
12
 
Section 6.2
No Transfer
12
 
Section 6.3
Mortgagee’s Rights
12
ARTICLE 7
RIGHTS AND REMEDIES UPON DEFAULT
12
 
Section 7.1
Remedies
12
 
Section 7.2
Application of Proceeds
16
 
Section 7.3
Right to Cure Defaults
16
 
Section 7.4
Actions and Proceedings
16
 
Section 7.5
Recovery of Sums Required to Be Paid
16
 
Section 7.6
Examination of Books and Records
16
 
Section 7.7
Other Rights, etc
17
 
Section 7.8
Right to Release Any Portion of the Property
17
 
Section 7.9
Intentionally Omitted
17
 
Section 7.10
Recourse and Choice of Remedies
18
 
Section 7.11
Right of Entry
18
ARTICLE 8
INTENTIONALLY OMITTED
18
ARTICLE 9
INDEMNIFICATION
18
 
Section 9.1
General Indemnification
18
 
Section 9.2
Mortgage and/or Intangible Tax
19
 
Section 9.3
ERISA Indemnification
20
 
Section 9.4
Duty to Defend; Attorneys’ Fees and Other Fees and Expenses
20
ARTICLE 10
WAIVERS
21
 
Section 10.1
Waiver of Counterclaim
21
 
Section 10.2
Marshalling and Other Matters
21
 
Section 10.4
Waiver of Notice
21
 
Section 10.5
Survival
21
ARTICLE 11
EXCULPATION
22
 
Section 11.1
Exculpation
22



ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page






ARTICLE 12
NOTICES
22
 
Section 12.1
Notices
22
ARTICLE 13
APPLICABLE LAW
22
 
Section 13.1
Governing Law
22
 
Section 13.2
Usury Laws
24
 
Section 13.3
Provisions Subject to Applicable Law
24
ARTICLE 14
DEFINITIONS
24
 
Section 14.1
Definitions
24
ARTICLE 15
MISCELLANEOUS PROVISIONS
24
 
Section 15.1
No Oral Change
25
 
Section 15.2
Successors and Assigns
25
 
Section 15.3
Inapplicable Provisions
25
 
Section 15.4
Headings, etc
25
 
Section 15.5
Number and Gender
25
 
Section 15.6
Subrogation
25
 
Section 15.7
Entire Agreement
25
 
Section 15.8
Limitation on Mortgagee’s Responsibility
26
 
Section 15.9
Variable Interest Rate
26
 
Section 15.10
Loan Agreement
26
ARTICLE 16
NEW YORK STATE-SPECIFIC PROVISIONS
26
 
Section 16.1
Principles of Construction
26
 
Section 16.2
New York Provisions
26





iii

--------------------------------------------------------------------------------






SECOND AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF LEASES AND RENTS AND
SECURITY AGREEMENT
THIS SECOND AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF LEASES AND RENTS AND
SECURITY AGREEMENT (this “Mortgage”) is made as of this 12th day of December,
2018, by REGO II BORROWER LLC, a Delaware limited liability company having an
office c/o Alexander’s, Inc., 210 Route 4 East, Paramus, New Jersey 07652
(“Mortgagor”), to BANK OF CHINA, NEW YORK BRANCH, having an address at 7 Bryant
Park, 1045 Avenue of the Americas, 13th Floor, New York, New York 10018, as
lender (together with its successors and assigns, “Mortgagee”).
W I T N E S S E T H:
WHEREAS, Mortgagor is the fee owner of the Unit (as hereinafter defined);
WHEREAS, Mortgagee and Mortgagor have previously entered into that certain Loan
and Security Agreement, dated as of November 30, 2011 in the principal amount of
$275,000,000.00 and evidenced by that certain Consolidated, Amended and Restated
Promissory Note, dated as of November 30, 2011, made by Mortgagor to Mortgagee
(the “Original Note”), which Original Note is secured by that certain
Consolidated, Amended and Restated Mortgage, Assignment of Leases and Rents and
Security Agreement by Mortgagor to Mortgagee, dated as of November 30, 2011, in
the amount of $275,000,000.00 (the “Original Mortgage”);
WHEREAS, this Mortgage is given to secure a loan (the “Loan”) in the principal
sum of Two Hundred Fifty Two Million Five Hundred Forty Three Thousand Six
Hundred Six and 53/100 Dollars ($252,543,606.53) or so much thereof as may be
advanced pursuant to that certain Amended and Restated Loan and Security
Agreement, dated as of the date hereof between Mortgagor and Mortgagee (as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time, the “Loan Agreement”) and evidenced by that certain Second Amended
and Restated Promissory Note dated as of the date hereof, made by Mortgagor to
Mortgagee (such consolidated, amended and restated promissory note, together
with all extensions, renewals, replacements, restatements or modifications
thereof being hereinafter collectively referred to as the “Note”). Capitalized
terms used herein without definition shall have the meanings ascribed to such
terms in the Loan Agreement;
WHEREAS, to induce Mortgagee to make the Loan to Mortgagor and to secure the
payment of the outstanding principal amount of the Loan, together with all
interest accrued and unpaid thereon and all other sums due to Mortgagee in
respect of the Loan under the Note, the Loan Agreement, this Mortgage and the
other Loan Documents (collectively, the “Indebtedness”), and the performance of
all of Mortgagor’s obligations under the Loan Documents, Mortgagee and Mortgagor
desire to amend, modify and restate the terms and provisions of the Original
Mortgage in its entirety, in the manner hereinafter set forth, so that all of
the terms and provisions contained in this Mortgage shall supersede and control
the terms and provisions of the Original Mortgage (it being agreed that the
execution of this Mortgage shall not impair the lien created by the Original
Mortgage);





--------------------------------------------------------------------------------





WHEREAS, Mortgagor desires to secure the payment of the Indebtedness and the
performance of all of its obligations under the Note, the Loan Agreement and the
other Loan Documents;
WHEREAS, this Mortgage is given pursuant to the Loan Agreement, and payment,
fulfillment, and performance by Mortgagor of its obligations thereunder and
under the other Loan Documents are secured hereby, and each and every term and
provision of the Loan Agreement and the Note, including the rights, remedies,
obligations, covenants, conditions, agreements, indemnities, representations and
warranties of the parties therein, are hereby incorporated by reference herein
as though set forth in full and shall be considered a part of this Mortgage; and
WHEREAS, Mortgagor and Mortgagee desire to amend and restate the terms and
conditions contained in the Original Mortgage as set forth herein.
THEREFORE, the Original Mortgage is hereby amended and restated in its entirety
so that the terms, conditions, covenants and provisions of the Original Mortgage
shall read and be as set forth in this Mortgage.
NOW, THEREFORE, in consideration of the foregoing recitals, which are
incorporated into the operative provisions of this Mortgage by this reference,
and for other good and valuable consideration, the receipt and adequacy of which
are hereby conclusively acknowledged, Mortgagor and Mortgagee hereby agree as
follows:
A.    Amendment and Restatement. The Original Mortgage is hereby amended and
restated in its entirety by this Mortgage.


ARTICLE 1

GRANTS OF SECURITY
Section 1.1    Property Mortgaged. Mortgagor does hereby irrevocably mortgage,
grant, bargain, sell, pledge, assign, warrant, transfer and convey to Mortgagee
and its successors and assigns all of Mortgagor’s right, title and interest in
and to the following property, rights, interests and estates to the extent now
owned or hereafter acquired by Mortgagor (collectively, the “Property”):
(a)    Unit and Common Elements. (i) The condominium unit known as the Lower
Unit in the condominium regime known as the Rego II Condominium (the
“Condominium”) located at 61-01 Junction Boulevard, Queens, New York, as further
described in Exhibit A attached hereto and made a part hereof, together with the
undivided interests in the common elements appurtenant to the Condominium as
provided pursuant to the Declaration and all buildings, structures, foundations,
fixtures, additions, enlargements, extensions, modifications, repairs,
replacements and/or improvements now or hereafter being a part thereof
(collectively, the “Unit”), (ii) all of Mortgagor’s interest in the common
elements appurtenant to the Unit as described in the Condominium Documents (the
“Common Elements”) all as more particularly


2

--------------------------------------------------------------------------------





described in Exhibit A attached hereto and (iii) any and all right, title and
interest in the estate and appurtenances relating to the interests set forth in
clauses (i) and (ii) or arising from fee simple ownership of the Unit and/or
said percentage interest in such Common Elements, which rights include, without
limitation, membership interests, voting rights, easement rights, air rights,
development rights and other rights to the extent set forth in and created
pursuant to the Condominium Documents;
(b)    Additional Land. All additional lands, estates and development rights
hereafter acquired by Mortgagor for use in connection with the Unit and the
development of the Unit and all additional lands and estates therein, in each
case which may, from time to time, by supplemental mortgage or otherwise be
expressly made subject to the lien of this Mortgage;
(c)    Improvements. The buildings, structures, fixtures, additions,
enlargements, extensions, modifications, repairs, replacements and improvements
now or hereafter erected or located on the Unit (collectively, the
“Improvements”);
(d)    Easements. All easements, rights-of-way or use, rights, strips and gores
of land, streets, ways, alleys, passages, sewer rights, water, water courses,
water rights and powers, air rights and development rights, and all estates,
rights, titles, interests, privileges, liberties, servitudes, tenements,
hereditaments and appurtenances of any nature whatsoever, in any way now or
hereafter belonging, relating or pertaining to the Unit and the Improvements and
the reversion and reversions, remainder and remainders, and all land lying in
the bed of any street, road or avenue, opened or proposed, in front of or
adjoining the Unit, to the center line thereof and all the estates, rights,
titles, interests, dower and rights of dower, curtesy and rights of curtesy,
property, possession, claim and demand whatsoever, both at law and in equity, of
Mortgagor of, in and to the Unit and the Improvements and every part and parcel
thereof, with the appurtenances thereto;
(e)    Equipment. All “equipment,” as such term is defined in Article 9 of the
Uniform Commercial Code (as hereinafter defined), now owned or hereafter
acquired by Mortgagor, which is used at or in connection with the Improvements
or the Unit or is located thereon or therein (including, but not limited to, all
machinery, equipment, furnishings, and electronic data-processing and other
office equipment now owned or hereafter acquired by Mortgagor and any and all
additions, substitutions and replacements of any of the foregoing), together
with all attachments, components, parts, equipment and accessories installed
thereon or affixed thereto (collectively, the “Equipment”). Notwithstanding the
foregoing, Equipment shall not include any property belonging to Tenants under
Leases except to the extent that Mortgagor shall have any right or interest
therein and then only to the extent of such right or interest;
(f)    Fixtures. All Equipment now owned, or the ownership of which is hereafter
acquired, by Mortgagor which is so related to the Unit and Improvements forming
part of the Property that it is deemed fixtures or real property under the law
of the particular state in which the Equipment is located, including, without
limitation, all building or construction materials intended for construction,
reconstruction, alteration or repair of or installation on the Property,
construction equipment, appliances, machinery, plant equipment, fittings,
apparatuses, fixtures and other items now or hereafter attached to, installed in
or used in connection with (temporarily or permanently) any of the Improvements
or the Unit, including, but not limited to, engines, devices for the operation
of pumps, pipes, plumbing, cleaning, call and sprinkler systems, fire


3

--------------------------------------------------------------------------------





extinguishing apparatuses and equipment, heating, ventilating, plumbing,
laundry, incinerating, electrical, air conditioning and air cooling equipment
and systems, gas and electric machinery, appurtenances and equipment, pollution
control equipment, security systems, disposals, dishwashers, refrigerators and
ranges, recreational equipment and facilities of all kinds, and water, gas,
electrical, storm and sanitary sewer facilities, utility lines and equipment
(whether owned individually or jointly with others, and, if owned jointly, to
the extent of Mortgagor’s interest therein) and all other utilities whether or
not situated in easements, all water tanks, water supply, water power sites,
fuel stations, fuel tanks, fuel supply, and all other structures, together with
all accessions, appurtenances, additions, replacements, betterments and
substitutions for any of the foregoing and the proceeds thereof (collectively,
the “Fixtures”). Notwithstanding the foregoing, “Fixtures” shall not include any
property which Tenants are entitled to remove pursuant to Leases except to the
extent that Mortgagor shall have any right or interest therein;
(g)    Personal Property. All furniture, furnishings, objects of art, machinery,
goods, tools, supplies, appliances, general intangibles, contract rights,
accounts, accounts receivable, franchises, licenses, certificates and permits,
and all other personal property of any kind or character whatsoever (as defined
in and subject to the provisions of the Uniform Commercial Code as hereinafter
defined), other than Fixtures, which are now or hereafter owned by Mortgagor and
which are located within or about the Unit and the Improvements, together with
all accessories, replacements and substitutions thereto or therefor and the
proceeds thereof (collectively, the “Personal Property”), and the right, title
and interest of Mortgagor in and to any of the Personal Property which may be
subject to any security interests, as defined in the Uniform Commercial Code, as
adopted and enacted by the state or states where the Property is located (the
“Uniform Commercial Code”), superior in lien to the lien of this Mortgage and
all proceeds and products of the above;
(h)    Leases and Rents. All leases and other agreements affecting the use,
enjoyment or occupancy of the Unit and the Improvements heretofore or hereafter
entered into, whether before or after the filing by or against Mortgagor of any
petition for relief under 11 U.S.C. §101 et seq., as the same may be amended
from time to time (the “Bankruptcy Code”) (collectively, the “Leases”) and all
right, title and interest of Mortgagor, its successors and assigns therein and
thereunder, including, without limitation, cash or securities deposited
thereunder to secure the performance by the Tenants of their obligations
thereunder and all rents, additional rents, revenues, issues and profits
(including all oil and gas or other mineral royalties and bonuses) from the Unit
and the Improvements whether paid or accruing before or after the filing by or
against Mortgagor of any petition for relief under the Bankruptcy Code
(collectively, the “Rents”) and all proceeds from the sale or other disposition
of the Leases and the right to receive and apply the Rents to the payment and
performance of the Obligations (as hereinafter defined), including the payment
of the Indebtedness;
(i)    Condemnation Awards. Subject to Section 6.2 of the Loan Agreement, all
awards or payments, including interest thereon, which may heretofore and
hereafter be made with respect to the Property, whether from the exercise of the
right of eminent domain (including but not limited to any transfer made in lieu
of or in anticipation of the exercise of the right), or for a change of grade,
or for any other injury to or decrease in the value of the Property;


4

--------------------------------------------------------------------------------





(j)    Insurance Proceeds. Subject to Section 6.2 of the Loan Agreement, all
proceeds in respect of the Property under any insurance policies covering the
Property, including, without limitation, the right to receive and apply the
proceeds of any insurance, judgments, or settlements made in lieu thereof, for
damage to the Property;
(k)    Tax Certiorari. All refunds, rebates or credits in connection with a
reduction in real estate taxes and assessments charged against the Property as a
result of tax certiorari proceeding or any other applications or proceedings for
reduction of same, in each case, in respect of real estate taxes and assessments
charged against the Property at any time during the term of the Loan;
(l)    Rights. Subject to the terms of the Loan Agreement and the other Loan
Documents, the right, in the name and on behalf of Mortgagor, to appear in and
defend any action or proceeding brought with respect to the Property and to
commence any action or proceeding to protect the interest of Mortgagee in the
Property;
(m)    Agreements. To the extent the same may be encumbered or assigned pursuant
to the terms hereof and to the fullest extent permitted by applicable Legal
Requirements, all agreements, contracts, certificates, instruments, franchises,
permits, licenses, plans, specifications and other documents, now or hereafter
entered into, and all rights therein and thereto, respecting or pertaining to
the use, occupation, construction, management or operation of the Unit and any
part thereof and any Improvements or respecting any business or activity
conducted on the Unit and any part thereof and all right, title and interest of
Mortgagor therein and thereunder, including, without limitation, the right, upon
the happening of any default hereunder, to receive and collect any sums payable
to Mortgagor thereunder;
(n)    Trademarks. To the extent the same may be encumbered or assigned pursuant
to the terms hereof and to the fullest extent permitted by applicable Legal
Requirements, all tradenames, trademarks, servicemarks, logos, copyrights,
goodwill, books and records and all other general intangibles in each case owned
by Mortgagor relating to or used in connection with the operation of the
Property;
(o)    Accounts. All reserves, escrows and deposit accounts maintained by
Mortgagor with respect to the Property, including, without limitation, the
Collateral Accounts established or maintained pursuant to the Loan Agreement,
the Cash Management Agreement, the Account Agreement or any other Loan Document,
together with all deposits or wire transfers made to such accounts, and all
cash, checks, drafts, certificates, securities, investment property, financial
assets, instruments and other property held therein from time to time, and all
proceeds, products, distributions, dividends and/or substitutions thereon and
thereof;
(p)    Uniform Commercial Code Property. To the extent the same may be
encumbered or assigned by Mortgagor pursuant to the terms thereof and to the
fullest extent permitted by applicable Legal Requirements, all documents,
instruments, chattel paper and intangibles, as the foregoing terms are defined
in the Uniform Commercial Code, and general intangibles relating to the
Property;


5

--------------------------------------------------------------------------------





(q)    Proceeds. All proceeds of any of the foregoing, including, without
limitation, proceeds of insurance and condemnation awards, whether in cash, or
in liquidation or other claims or otherwise; and
(r)    Other Rights. Any and all other rights of Mortgagor in and to the items
set forth in Subsections (a) through (q) above.
AND without limiting any of the other provisions of this Mortgage, to the extent
permitted by applicable law, Mortgagor expressly grants to Mortgagee, as secured
party, a security interest in the portion of the Property which is or may be
subject to the provisions of the Uniform Commercial Code which are applicable to
secured transactions; it being understood and agreed that the Improvements and
Fixtures are part and parcel of the Unit (the Unit, the Improvements and the
Fixtures collectively referred to as the “Real Property”) appropriated to the
use thereof and, whether affixed or annexed to the Real Property or not, shall
for the purposes of this Mortgage be deemed conclusively to be real estate and
mortgaged hereby.
Section 1.2    Assignment of Rents. Mortgagor hereby absolutely and
unconditionally assigns to Mortgagee all of Mortgagor’s right, title and
interest in and to all current and future Leases and Rents; it being intended by
Mortgagor that this assignment constitutes a present, absolute assignment and
not an assignment for additional security only. Nevertheless, subject to the
terms of the Assignment of Leases and Section 7.1(i) of this Mortgage, Mortgagee
grants to Mortgagor a revocable license to collect, receive, use and enjoy the
Rents. Mortgagor shall hold the Rents, or a portion thereof sufficient to
discharge all current sums due on the Indebtedness, for use in the payment of
such sums.
Section 1.3    Security Agreement. This Mortgage is both a real property
mortgage and a “security agreement” within the meaning of the Uniform Commercial
Code. The Property includes both real and personal property and all other rights
and interests, whether tangible or intangible in nature, of Mortgagor in the
Property. By executing and delivering this Mortgage, Mortgagor hereby grants to
Mortgagee, as security for the Obligations (hereinafter defined), a security
interest in the Fixtures, the Equipment, the Personal Property and other
property constituting the Property to the full extent that the Fixtures, the
Equipment, the Personal Property and such other property may be subject to the
Uniform Commercial Code (said portion of the Property so subject to the Uniform
Commercial Code being called the “Collateral”). If an Event of Default shall
occur and be continuing, Mortgagee, in addition to any other rights and remedies
which it may have, shall have and may exercise immediately and without demand,
any and all rights and remedies granted to a secured party upon default under
the Uniform Commercial Code, including, without limiting the generality of the
foregoing, the right to take possession of the Collateral or any part thereof,
and to take such other measures as Mortgagee may deem necessary for the care,
protection and preservation of the Collateral. Upon request or demand of
Mortgagee after the occurrence and during the continuance of an Event of
Default, Mortgagor shall, at its expense, assemble the Collateral and make it
available to Mortgagee at a convenient place (at the Unit if tangible property)
reasonably acceptable to Mortgagee. Mortgagor shall pay to Mortgagee on demand
any and all expenses, including reasonable legal expenses and attorneys’ fees,
incurred or paid by Mortgagee in protecting its interest in the Collateral and
in enforcing its rights hereunder with respect to the Collateral after the
occurrence and during the continuance of an Event of Default. Any notice of
sale, disposition or other intended action by Mortgagee with


6

--------------------------------------------------------------------------------





respect to the Collateral sent to Mortgagor in accordance with the provisions
hereof at least ten (10) Business Days prior to such action, shall, except as
otherwise provided by applicable law, constitute reasonable notice to Mortgagor.
The proceeds of any disposition of the Collateral, or any part thereof, may,
except as otherwise required by applicable law, be applied by Mortgagee to the
payment of the Indebtedness in such priority and proportions as Mortgagee in its
discretion shall deem proper. The principal place of business of Mortgagor
(Debtor) is as set forth on page one hereof and the address of Mortgagee
(Secured Party) is as set forth on page one hereof. Mortgagor hereby further
authorizes Mortgagee to file a financing statement describing the Collateral
covered thereby as “all assets of the debtor whether now owned or hereafter
acquired”, notwithstanding that such wording may be broader in scope than the
Collateral described in this Mortgage.
Section 1.4    Fixture Filing. Certain of the Property is or will become
“fixtures” (as that term is defined in the Uniform Commercial Code) on the Unit,
described or referred to in this Mortgage, and this Mortgage, upon being filed
for record in the real estate records of the city or county wherein such
fixtures are situated, shall operate also as a financing statement filed as a
fixture filing in accordance with the applicable provisions of said Uniform
Commercial Code upon such of the Property that is or may become fixtures.
Section 1.5    Pledges of Monies Held. Mortgagor hereby pledges to Mortgagee any
and all monies now or hereafter held by Mortgagee or on behalf of Mortgagee in
connection with the Loan, including, without limitation, any sums deposited in
the Collateral Accounts (as defined in the Loan Agreement), as additional
security for the Obligations until expended or applied as provided in this
Mortgage.
CONDITIONS TO GRANT
TO HAVE AND TO HOLD the above granted and described Property unto and to the use
and benefit of Mortgagee and its successors and assigns, forever;
PROVIDED, HOWEVER, these presents are upon the express condition that, if
Mortgagor shall well and truly pay to Mortgagee the Indebtedness at the time and
in the manner provided in the Note, the Loan Agreement and this Mortgage, these
presents and the estate hereby granted shall cease, terminate and be void;
provided, however, that Mortgagor’s obligation to indemnify and hold harmless
Mortgagee pursuant to the provisions hereof and the other Loan Documents and any
provision which by its terms expressly survives payment of the Indebtedness or
release shall survive any such payment or release.
ARTICLE 2    

DEBT AND OBLIGATIONS SECURED
Section 2.1    Indebtedness. This Mortgage and the grants, assignments and
transfers made in Article 1 hereof are given for the purpose of securing the
Obligations, including, but not limited to, the Indebtedness.


7

--------------------------------------------------------------------------------





Section 2.2    Other Obligations. This Mortgage and the grants, assignments and
transfers made in Article 1 hereof are also given for the purpose of securing
the following (the “Other Obligations”):
(a)    the performance of all other obligations of Mortgagor contained herein;
(b)    the performance of each obligation of Mortgagor contained in the Loan
Agreement and any other Loan Document; and
(c)    the performance of each obligation of Mortgagor contained in any renewal,
extension, amendment, modification, consolidation, change of, or substitution or
replacement for, all or any part of the Note, the Loan Agreement or any other
Loan Document.
Section 2.3    Indebtedness and Other Obligations. Mortgagor’s obligations for
the payment of the Indebtedness and the performance of the Other Obligations
shall be referred to collectively herein as the “Obligations.”
ARTICLE 3    

MORTGAGOR COVENANTS
Mortgagor covenants and agrees that:
Section 3.1    Payment of Indebtedness. Mortgagor will pay the Indebtedness at
the time and in the manner provided in the Loan Agreement, the Note and this
Mortgage.
Section 3.2    Incorporation by Reference. All the covenants, conditions and
agreements contained in (a) the Loan Agreement, (b) the Note and (c) all and any
of the other Loan Documents, are hereby made a part of this Mortgage to the same
extent and with the same force as if fully set forth herein.
Section 3.3    Insurance. Mortgagor shall obtain and maintain, or cause to be
maintained, in full force and effect at all times insurance with respect to
Mortgagor and the Property as required pursuant to the Loan Agreement.
Section 3.4    Maintenance of Property. Mortgagor shall cause the Property to be
maintained in a good and safe condition and repair. The Improvements, the
Fixtures, the Equipment and the Personal Property shall not be removed,
demolished or materially altered (except to the extent not otherwise prohibited
by the Loan Agreement and except for normal replacement of the Fixtures, the
Equipment or the Personal Property, tenant finish and refurbishment of the
Improvements) without the consent of Mortgagee, which consent shall not be
unreasonably withheld, conditioned or delayed. Mortgagor shall promptly repair,
replace or rebuild any part of the Property which may be destroyed by any
casualty or become damaged, worn or dilapidated or which may be affected by any
Taking, in each case to the extent required by, and in accordance with, the Loan
Agreement.


8

--------------------------------------------------------------------------------





Section 3.5    Waste. Mortgagor shall not permit, commit or suffer any
intentional waste, impairment, or deterioration of any portion of the Property
in any material respect. Mortgagor will not, without the prior written consent
of Mortgagee, permit any drilling or exploration for or extraction, removal, or
production of any minerals from the surface or the subsurface of the Unit,
regardless of the depth thereof or the method of mining or extraction thereof.
Section 3.6    Payment for Labor and Materials. (0) Mortgagor will promptly pay
when due all bills and costs for labor, materials, and specifically fabricated
materials (“Labor and Material Costs”) incurred in connection with the Property
and never permit to exist beyond the due date thereof in respect of the Property
or any part thereof any lien or security interest, even though inferior to the
liens and the security interests hereof, and in any event, never permit to be
created or exist in respect of the Property or any part thereof any other or
additional lien or security interest other than the liens or security interests
hereof except for the Permitted Encumbrances or unless Mortgagee shall consent
to such Lien or security interest in writing.
(a)    Notwithstanding the foregoing, Mortgagor, at its own expense, may contest
by appropriate legal proceeding, promptly initiated and conducted in good faith
and with due diligence, the amount or validity or application in whole or in
part of any of the Labor and Material Costs, pursuant to and in accordance with
Section 7.3 of the Loan Agreement.
Section 3.7    Performance of Other Agreements. Mortgagor shall observe and
perform each and every term, covenant and provision to be observed or performed
by Mortgagor pursuant to the Loan Agreement, any other Loan Document and any
other agreement or recorded instrument affecting or pertaining to the Property
and any amendments, modifications or changes thereto.
Section 3.8    Change of Name, Identity or Structure. Except as permitted by the
Loan Agreement, Mortgagor shall not change Mortgagor’s name, identity (including
its trade name or names) or, if not an individual, Mortgagor’s corporate,
limited liability company, partnership or other structure without first
(a) notifying Mortgagee of such change in writing at least thirty (30) days
prior to the effective date of such change, (b) taking all action required by
Mortgagee for the purpose of perfecting or protecting the lien and security
interest of Mortgagee and (c)  in the case of a change in Mortgagor’s structure,
without first obtaining the prior written consent of Mortgagee, which consent
shall not be unreasonably withheld, conditional or delayed. Mortgagor shall
promptly notify Mortgagee in writing of any change in its organizational
identification number. If Mortgagor does not now have an organizational
identification number and later obtains one, Mortgagor shall promptly notify
Mortgagee in writing of such organizational identification number. Mortgagor
shall execute and deliver to Mortgagee, prior to or contemporaneously with the
effective date of any such change, any financing statement or financing
statement change required by Mortgagee to establish or maintain the validity,
perfection and priority of the security interest granted herein. At the request
of Mortgagee, Mortgagor shall execute a certificate in form satisfactory to
Mortgagee listing the trade names under which Mortgagor intends to operate the
Property, and representing and warranting that Mortgagor does business under no
other trade name with respect to the Property.


9

--------------------------------------------------------------------------------





ARTICLE 4    

OBLIGATIONS AND RELIANCES
Section 4.1    Relationship of Mortgagor and Mortgagee. The relationship between
Mortgagor and Mortgagee is solely that of debtor and creditor, and Mortgagee has
no fiduciary or other special relationship with Mortgagor, and no term or
condition of any of the Loan Agreement, the Note, this Mortgage or the other
Loan Documents shall be construed so as to deem the relationship between
Mortgagor and Mortgagee to be other than that of debtor and creditor.
Section 4.2    No Reliance on Mortgagee. The general partners, members,
principals and (if Mortgagor is a trust) beneficial owners of Mortgagor are
experienced in the ownership and operation of properties similar to the
Property, and Mortgagor and Mortgagee are relying solely upon such expertise and
business plan in connection with the ownership and operation of the Property.
Mortgagor is not relying on Mortgagee’s expertise, business acumen or advice in
connection with the Property.
Section 4.3    No Mortgagee Obligations. (a) Notwithstanding the provisions of
Subsections 1.1(h), (m) and (p) or Section 1.2 hereof, prior to taking
possession of any portion of the Property, Mortgagee is not undertaking the
performance of (i) any obligations under the Leases; or (ii) any obligations
with respect to any other agreements, contracts, certificates, instruments,
franchises, permits, trademarks, licenses and other documents securing the
Obligations.
(b)    By accepting or approving anything required to be observed, performed or
fulfilled or to be given to Mortgagee pursuant to this Mortgage, the Loan
Agreement, the Note or the other Loan Documents, including, without limitation,
any officer’s certificate, balance sheet, statement of profit and loss or other
financial statement, survey, appraisal, or insurance policy, Mortgagee shall not
be deemed to have warranted, consented to, or affirmed the sufficiency, the
legality or effectiveness of same, and such acceptance or approval thereof shall
not constitute any warranty or affirmation with respect thereto by Mortgagee.
Section 4.4    Reliance. Mortgagor recognizes and acknowledges that in accepting
the Loan Agreement, the Note, this Mortgage and the other Loan Documents,
Mortgagee is expressly and primarily relying on the truth and accuracy of the
warranties and representations set forth in Article IV of the Loan Agreement
without any obligation to investigate the Property and notwithstanding any
investigation of the Property by Mortgagee; that such reliance existed on the
part of Mortgagee prior to the date hereof; that the warranties and
representations are a material inducement to Mortgagee in making the Loan; and
that Mortgagee would not be willing to make the Loan and accept this Mortgage in
the absence of the warranties and representations as set forth in Article IV of
the Loan Agreement.
ARTICLE 5    

FURTHER ASSURANCES


10

--------------------------------------------------------------------------------





Section 5.1    Recording of Mortgage, etc. Mortgagor forthwith upon the
execution and delivery of this Mortgage and thereafter, from time to time, will
cause this Mortgage and any of the other Loan Documents creating a Lien or
security interest or evidencing the lien hereof upon the Property and each
instrument of further assurance to be filed, registered or recorded in such
manner and in such places as may be required by any present or future law in
order to publish notice of and fully to protect and perfect the lien or security
interest hereof upon, and the interest of Mortgagee in, the Property. Mortgagor
will pay all taxes, filing, registration or recording fees, and all reasonable
expenses incident to the preparation, execution, acknowledgment and/or recording
of the Note, this Mortgage, the other Loan Documents, any note, deed of trust or
mortgage supplemental hereto, any mortgage with respect to the Property and any
instrument of further assurance, and any modification or amendment of any of the
foregoing documents, and all federal, state, county and municipal taxes, duties,
imposts, assessments and charges arising out of or in connection with the
execution and delivery of this Mortgage, any deed of trust or mortgage
supplemental hereto, any mortgage with respect to the Property or any instrument
of further assurance, and any modification or amendment of any of the foregoing
documents, except where prohibited by law so to do and except for those
Impositions that Mortgagor is not required to pay pursuant to the terms of the
Loan Agreement.
Section 5.2    Further Acts, etc. Mortgagor will, at the cost of Mortgagor, and
without expense to Mortgagee, do, execute, acknowledge and deliver all and every
such further acts, deeds, conveyances, deeds of trust, mortgages, assignments,
notices of assignments, transfers and assurances as Mortgagee shall, from time
to time, reasonably require, for the better assuring, conveying, assigning,
transferring, and confirming unto Mortgagee the property and rights hereby
mortgaged, deeded, granted, bargained, sold, conveyed, confirmed, pledged,
assigned, warranted and transferred or intended now or hereafter so to be, or
which Mortgagor may be or may hereafter become bound to convey or assign to
Mortgagee, or for carrying out the intention or facilitating the performance of
the terms of this Mortgage or for filing, registering or recording this
Mortgage, or for complying with all Legal Requirements; provided, however, that
in no event shall Mortgagor be required to take any action or execute any
document that would materially increase its obligations or decrease its benefits
under the Loan Documents. Mortgagor, on demand, will execute and deliver, and in
the event it shall fail to so execute and deliver, hereby authorizes Mortgagee
to execute in the name of Mortgagor or without the signature of Mortgagor to the
extent Mortgagee may lawfully do so, one or more financing statements
(including, without limitation, initial financing statements and amendments
thereto and continuation statements) with or without the signature of Mortgagor
as authorized by applicable law, to evidence more effectively the security
interest of Mortgagee in the Property. Mortgagor grants to Mortgagee an
irrevocable power of attorney coupled with an interest for the purpose of
exercising and perfecting any and all rights and remedies available to Mortgagee
at law and in equity, including without limitation such rights and remedies
available to Mortgagee pursuant to this Section 5.2.
Section 5.3    Changes in Tax, Debt, Credit and Documentary Stamp Laws. (a) If
any law is enacted or adopted or amended after the date of this Mortgage which
deducts the Indebtedness from the value of the Property for the purpose of
taxation or which imposes a tax, either directly or indirectly, on the
Indebtedness or Mortgagee’s interest in the Property, Mortgagor will pay the tax
to the extent required by, and in accordance with, Section 5.1.12 of the Loan
Agreement, subject to the right to contest same, with interest and penalties
thereon, if any. If


11

--------------------------------------------------------------------------------





Mortgagee is advised by counsel chosen by it that the payment of tax by
Mortgagor would be unlawful or taxable to Mortgagee or unenforceable or provide
the basis for a defense of usury then Mortgagee shall have the option by written
notice of not less than one hundred eighty (180) days to declare the
Indebtedness immediately due and payable.
(a)    Mortgagor will not claim or demand or be entitled to any credit or
credits on account of the Indebtedness for any part of the Impositions or Other
Charges assessed against the Property, or any part thereof, and no deduction
shall otherwise be made or claimed from the assessed value of the Property, or
any part thereof, for real estate tax purposes by reason of this Mortgage or the
Indebtedness. If such claim, credit or deduction shall be required by law,
Mortgagee shall have the option, by written notice of not less than one hundred
eighty (180) days, to declare the Indebtedness immediately due and payable.
(b)    If at any time the United States of America, any State thereof or any
subdivision of any such State shall require revenue or other stamps to be
affixed to the Note, this Mortgage or any of the other Loan Documents or impose
any other tax or charge on the same, Mortgagor will pay for the same to the
extent required by, and in accordance with, Section 5.1.12 of the Loan
Agreement, with interest and penalties thereon, if any.
Section 5.4    Splitting of Mortgage. This Mortgage and the Note shall, at any
time until the same shall be fully paid and satisfied, at the sole election of
Mortgagee, be split or divided into two (2) or more notes and two (2) or more
security instruments, each of which shall cover all or a portion of the Property
to be more particularly described therein. To that end, Mortgagor, upon written
request of Mortgagee, solely at Mortgagee’s cost, shall execute, acknowledge and
deliver, to Mortgagee and/or its designee or designees substitute Notes and
security instruments in such principal amounts, aggregating not more than the
then unpaid principal amount of the Note, and containing terms, provisions and
clauses similar to, and not more adverse to Mortgagor than, those contained
herein and in the Note, and such other documents and instruments as may be
required by Mortgagee, provided that such additional documents and instruments
do not contain any provisions which would increase Mortgagor’s obligations or
decrease its benefits under the Loan Documents, other than to a de minimus
extent.
Section 5.5    Replacement Documents. Upon receipt of an affidavit of an officer
of Mortgagee as to the loss, theft, destruction or mutilation of the Note or any
other Loan Document which is not of public record, and, in the case of any such
mutilation, upon surrender and cancellation of such Note or other Loan Document,
Mortgagor will issue, solely at Mortgagee’s cost, in lieu thereof, a replacement
Note or a replacement of such other Loan Document, dated the date of such lost,
stolen, destroyed or mutilated Note or other Loan Document in the same principal
amount thereof and otherwise of like tenor.
ARTICLE 6    

DUE ON SALE/ENCUMBRANCE
Section 6.1    Mortgagee Reliance. Mortgagor acknowledges that Mortgagee has
examined and relied on the experience of Mortgagor and its general partners,
members and principals in owning and operating properties such as the Property
in agreeing to make the Loan,


12

--------------------------------------------------------------------------------





and will continue to rely on Mortgagor’s ownership of the Property as a means of
maintaining the value of the Property as security for repayment of the
Indebtedness and the performance of the Obligations. Mortgagor acknowledges that
Mortgagee has a valid interest in maintaining the value of the Property so as to
ensure that, should Mortgagor default in the repayment of the Indebtedness or
the performance of the Obligations, Mortgagee can recover the Indebtedness by a
sale of the Property.
Section 6.2    No Transfer . Mortgagor shall not permit or suffer any Transfer
to occur, unless permitted as a Permitted Transfer or a Transfer otherwise
permitted under the Loan Agreement or unless Mortgagee shall consent thereto in
writing.
Section 6.3    Mortgagee’s Rights. Mortgagee shall not be required to
demonstrate any actual impairment of its security or any increased risk of
default hereunder in order to declare the Indebtedness immediately due and
payable upon a Transfer without Mortgagee’s consent. This provision shall apply
to every Transfer, other than any Permitted Transfer or any Transfer otherwise
permitted pursuant to the Loan Agreement, regardless of whether voluntary or
not, or whether or not Mortgagee has consented to any previous Transfer.
ARTICLE 7    

RIGHTS AND REMEDIES UPON DEFAULT
Section 7.1    Remedies. Upon the occurrence and during the continuance of any
Event of Default, Mortgagor agrees that Mortgagee may take such action, without
notice or demand, as it deems advisable to protect and enforce its rights
against Mortgagor and in and to the Property, including, but not limited to, the
following actions, each of which may be pursued concurrently or otherwise, at
such time and in such order as Mortgagee may determine, in its sole discretion,
without impairing or otherwise affecting the other rights and remedies of
Mortgagee:
(a)    declare the entire unpaid Indebtedness to be immediately due and payable;
(b)    institute proceedings, judicial or otherwise, for the complete
foreclosure of this Mortgage under any applicable provision of law, in which
case the Property or any interest therein may be sold for cash or upon credit in
one or more parcels or in several interests or portions and in any order or
manner;
(c)    with or without entry, to the extent permitted and pursuant to the
procedures provided by applicable law, institute proceedings for the partial
foreclosure of this Mortgage for the portion of the Indebtedness then due and
payable, subject to the continuing lien and security interest of this Mortgage
for the balance of the Indebtedness not then due, unimpaired and without loss of
priority;
(d)    sell for cash or upon credit the Property or any part thereof and all
estate, claim, demand, right, title and interest of Mortgagor therein and rights
of redemption thereof, pursuant to power of sale or otherwise, at one or more
sales, as an entirety or in parcels, at such time and place, upon such terms and
after such notice thereof as may be required or permitted by law;


13

--------------------------------------------------------------------------------





(i)    In connection with any sale or sales hereunder, Mortgagee shall be
entitled to elect to treat any of the Property which consists of (x) a right in
action, or (y) property that can be severed from the Real Property covered
hereby, or (z) any improvements (without causing structural damage thereto), as
if the same were personal property, and dispose of the same in accordance with
the applicable law, separate and apart from the sale of the Real Property. Where
the Property consists of Real Property, Personal Property, Equipment or
Fixtures, whether or not such Personal Property or Equipment is located on or
within the Real Property, Mortgagee shall be entitled to elect to exercise its
rights and remedies against any or all of the Real Property, Personal Property,
Equipment and Fixtures in such order and manner as is now or hereafter permitted
by applicable law;
(ii)    Mortgagee shall be entitled to elect to proceed against any or all of
the Real Property, Personal Property, Equipment and Fixtures in any manner
permitted under applicable law; and if Mortgagee so elects pursuant to
applicable law, the power of sale herein granted shall be exercisable with
respect to all or any of the Real Property, Personal Property, Equipment and
Fixtures covered hereby, as designated by Mortgagee and Mortgagee is hereby
authorized and empowered to conduct any such sale of any Real Property, Personal
Property, Equipment and Fixtures in accordance with the procedures applicable to
Real Property;
(iii)    Should Mortgagee elect to sell any portion of the Property which is
Real Property or which is Personal Property, Equipment or Fixtures that the
Mortgagee has elected under applicable law to sell together with Real Property
in accordance with the laws governing a sale of the Real Property, Mortgagee
shall give such notice of the occurrence of an Event of Default, if any, and its
election to sell such Property, each as may then be required by law. Thereafter,
upon the expiration of such time and the giving of such notice of sale as may
then be required by law, subject to the terms hereof and of the other Loan
Documents, and without the necessity of any demand on Mortgagor, Mortgagee at
the time and place specified in the notice of sale, shall sell such Real
Property or part thereof at public auction to the highest bidder for cash in
lawful money of the United States. Mortgagee may from time to time postpone any
sale hereunder by public announcement thereof at the time and place noticed for
any such sale; and
(e)    If the Property consists of several lots, parcels or items of property,
Mortgagee shall, subject to applicable law, (A) designate the order in which
such lots, parcels or items shall be offered for sale or sold, or (B) elect to
sell such lots, parcels or items through a single sale, or through two or more
successive sales, or in any other manner Mortgagee designates. Any Person,
including Mortgagor or Mortgagee, may purchase at any sale hereunder. Should
Mortgagee desire that more than one sale or other disposition of the Property be
conducted, Mortgagee, shall, subject to applicable law, cause such sales or
dispositions to be conducted simultaneously, or successively, on the same day,
or at such different days or times and in such order as Mortgagee may designate,
and no such sale shall terminate or otherwise affect the Lien of this Mortgage
on any part of the Property not sold until all the Obligations have been
satisfied in full. In the event Mortgagee elects to dispose of the Property,
through more than one sale, except as otherwise provided by applicable law,
Mortgagor agrees to pay the costs and expenses of each such sale and of any
judicial proceedings wherein such sale may be made;


14

--------------------------------------------------------------------------------





(f)    institute an action, suit or proceeding in equity for the specific
performance of any covenant, condition or agreement contained herein, in the
Note, the Loan Agreement or in the other Loan Documents;
(g)    recover judgment on the Note either before, during or after any
proceedings for the enforcement of this Mortgage or the other Loan Documents;
(h)    to the extent permitted by, and pursuant to the procedures provided by,
applicable law, apply for the appointment of a receiver, trustee, liquidator or
conservator of the Property, which appointment is hereby authorized and
consented to by Mortgagor, without notice and without regard for the adequacy of
the security for the Indebtedness and without regard for the solvency of
Mortgagor, any guarantor or indemnitor with respect to the Loan or of any Person
liable for the payment of the Indebtedness or any part thereof;
(i)    the license granted to Mortgagor under Section 1.2 hereof shall
automatically be revoked and Mortgagee may enter into or upon the Property,
either personally or by its agents, nominees or attorneys and dispossess
Mortgagor and its agents and servants therefrom, without liability for trespass,
damages or otherwise and exclude Mortgagor and its agents or servants wholly
therefrom, and take possession of all books, records and accounts relating
thereto and Mortgagor agrees to surrender possession of the Property and of such
books, records and accounts to Mortgagee upon demand, provided that Mortgagor,
at its sole cost and expense, shall be entitled to copies of any such books,
records and accounts and thereupon Mortgagee may (i) use, operate, manage,
control, insure, maintain, repair, restore and otherwise deal with all and every
part of the Property and conduct the business thereat; (ii) complete any
construction on the Property in such manner and form as Mortgagee deems
advisable; (iii) make alterations, additions, renewals replacements and
improvements to or on the Property; (iv) exercise all rights and powers of
Mortgagor with respect to the Property, whether in the name of Mortgagor or
otherwise, including, without limitation, the right to make, cancel, enforce or
modify Leases, obtain and evict tenants, and demand, sue for, collect and
receive all Rents of the Property and every part thereof; (v) require Mortgagor
to pay monthly in advance to Mortgagee, or any receiver appointed to collect the
Rents, the fair and reasonable rental value for the use and occupation of such
part of the Property as may be occupied by Mortgagor; (vi) require Mortgagor to
vacate and surrender possession of the Property to Mortgagee or to such receiver
and, in default thereof, Mortgagor may be evicted by summary proceedings or
otherwise; and (vii) apply the receipts from the Property to the payment and
performance of the Obligations (including, without limitation, the
Indebtedness), in such order, priority and proportions as Mortgagee shall deem
appropriate in its sole discretion after deducting therefrom all expenses
(including reasonable attorneys’ fees) actually incurred in connection with the
aforesaid operations and all amounts necessary to pay the Impositions, Other
Charges, insurance and other expenses in connection with the Property, as well
as just and reasonable compensation for the services of Mortgagee, its counsel,
agents and employees; provided, that such license shall be reinstated upon the
cure of such Event of Default;
(j)    exercise any and all rights and remedies granted to a secured party upon
default under the Uniform Commercial Code, including, without limiting the
generality of the foregoing: (i) the right to take possession of the Fixtures,
the Equipment and the Personal Property, or any part thereof, and to take such
other measures as Mortgagee may deem necessary for the care, protection and
preservation of the Fixtures, the Equipment and the Personal Property, and


15

--------------------------------------------------------------------------------





(ii) request Mortgagor at its expense to assemble the Fixtures, the Equipment
and the Personal Property and make it available to Mortgagee at a convenient
place reasonably acceptable to Mortgagee. Any notice of sale, disposition or
other intended action by Mortgagee with respect to the Fixtures, the Equipment
and/or the Personal Property sent to Mortgagor in accordance with the provisions
hereof at least ten (10) days prior to such action, shall constitute
commercially reasonable notice to Mortgagor;
(k)    apply any sums then deposited or held in escrow or otherwise by or on
behalf of Mortgagee in accordance with the terms of the Loan Agreement, this
Mortgage or any other Loan Document to the payment of the following items in any
order in its uncontrolled discretion:
(i)    Impositions and Other Charges;
(ii)    insurance premiums;
(iii)    interest on the unpaid principal balance of the Note;
(iv)    amortization of the unpaid principal balance of the Note;
(v)    all other sums payable pursuant to the Note, the Loan Agreement, this
Mortgage and the other Loan Documents, including without limitation advances
made by Mortgagee pursuant to the terms of this Mortgage;
(l)    pursue such other remedies as Mortgagee may have under applicable law;
and/or
(m)    apply the undisbursed balance of any deficiency deposit, together with
interest thereon, to the payment of the Indebtedness in such order, priority and
proportions as Mortgagee shall deem to be appropriate in its discretion.
In the event of a sale, by foreclosure, power of sale or otherwise, of less than
all of the Property, this Mortgage shall continue as a Lien and security
interest on the remaining portion of the Property unimpaired and without loss of
priority.
Section 7.2    Application of Proceeds. The purchase money, proceeds and avails
of any disposition of the Property, and or any part thereof, or any other sums
collected by Mortgagee pursuant to the Note, this Mortgage or the other Loan
Documents, may be applied by Mortgagee to the payment of the Indebtedness in
such priority and proportions as Mortgagee in its discretion shall deem proper.
Section 7.3    Right to Cure Defaults. Upon the occurrence and during the
continuance of any Event of Default or if Mortgagor fails to make any payment or
to do any act as required to be made or done by it pursuant to the terms hereof
upon the expiration of any grace or cure period, Mortgagee may, but without any
obligation to do so and without notice to or demand on Mortgagor and without
releasing Mortgagor from any obligation hereunder, make or do the same in such
manner and to such extent as Mortgagee may deem necessary to protect the
security


16

--------------------------------------------------------------------------------





hereof. Mortgagee is authorized to enter upon the Property for such purposes, or
appear in, defend, or bring any action or proceeding to protect its interest in
the Property or to foreclose this Mortgage or collect the Indebtedness, and the
reasonable cost and expense thereof (including reasonable attorneys’ fees to the
extent permitted by law), with interest as provided in this Section 7.3, shall
constitute a portion of the Indebtedness and shall be due and payable to
Mortgagee upon demand. All such reasonable costs and expenses incurred by
Mortgagee in remedying such Event of Default or such failed payment or act or in
appearing in, defending, or bringing any such action or proceeding shall bear
interest at the Default Rate, for the period beginning on the first day after
notice from Mortgagee that such cost or expense was incurred and continuing
until the date of payment to Mortgagee. All such reasonable costs and expenses
incurred by Mortgagee together with interest thereon calculated at the Default
Rate shall be deemed to constitute a portion of the Indebtedness and be secured
by this Mortgage and the other Loan Documents and shall be immediately due and
payable upon demand by Mortgagee therefor.
Section 7.4    Actions and Proceedings. Mortgagee has the right to appear in and
defend any action or proceeding brought with respect to the Property and to
bring any action or proceeding, in the name and on behalf of Mortgagor, which
Mortgagee, in its reasonable discretion, decides should be brought to protect
its interest in the Property.
Section 7.5    Recovery of Sums Required to Be Paid. Mortgagee shall have the
right from time to time to take action to recover any sum or sums which
constitute a part of the Indebtedness as the same become due, without regard to
whether or not the balance of the Indebtedness shall be due, and without
prejudice to the right of Mortgagee thereafter to bring an action of
foreclosure, or any other action, for any Default or Event of Default by
Mortgagor existing at the time such earlier action was commenced.
Section 7.6    Examination of Books and Records. At reasonable times and upon
reasonable notice, Mortgagee, its agents, accountants and attorneys shall have
the right to examine the records, books, management and other papers of
Mortgagor which reflect upon its financial condition, at the Property or at any
office regularly maintained by Mortgagor where the books and records are
located. Mortgagee and its agents shall have the right to make copies and
extracts from the foregoing records and other papers. In addition, at reasonable
times and upon reasonable notice, Mortgagee, its agents, accountants and
attorneys shall have the right to examine and audit the books and records of
Mortgagor pertaining to the income, expenses and operation of the Property
during reasonable business hours at any office of Mortgagor where the books and
records are located. So long as no Event of Default has occurred and is
continuing, Mortgagee may exercise its rights under this Section 7.6 no more
than once per year.
Section 7.7    Other Rights, etc. (a) The failure of Mortgagee to insist upon
strict performance of any term hereof shall not be deemed to be a waiver of any
term of this Mortgage. Mortgagor shall not be relieved of Mortgagor’s
obligations hereunder by reason of (i) the failure of Mortgagee to comply with
any request of Mortgagor or any guarantor or indemnitor with respect to the Loan
to take any action to foreclose this Mortgage or otherwise enforce any of the
provisions hereof or of the Note or the other Loan Documents, (ii) the release,
regardless of consideration, of the whole or any part of the Property, or of any
Person liable for the Obligations or any portion thereof or (iii) any agreement
or stipulation by Mortgagee extending the time of payment or


17

--------------------------------------------------------------------------------





otherwise modifying or supplementing the terms of the Note, this Mortgage or the
other Loan Documents.
(b)    It is agreed that the risk of loss or damage to the Property is on
Mortgagor, and Mortgagee shall have no liability whatsoever for decline in value
of the Property, for failure to maintain the insurance policies, or for failure
to determine whether insurance in force is adequate as to the amount of risks
insured. Possession by Mortgagee shall not be deemed an election of judicial
relief, if any such possession is requested or obtained, with respect to any
portion of the Property or collateral not in Mortgagee’s possession.
(c)    Mortgagee may resort for the payment of the Indebtedness to any other
security held by Mortgagee in such order and manner as Mortgagee, in its
discretion, may elect. Mortgagee may take action to recover the Indebtedness, or
any portion thereof, or to enforce the Other Obligations or any covenant hereof
without prejudice to the right of Mortgagee thereafter to foreclose this
Mortgage. The rights of Mortgagee under this Mortgage shall be separate,
distinct and cumulative and none shall be given effect to the exclusion of the
others. No act of Mortgagee shall be construed as an election to proceed under
any one provision herein to the exclusion of any other provision. Mortgagee
shall not be limited exclusively to the rights and remedies herein stated but
shall be entitled to every right and remedy now or hereafter afforded at law or
in equity.
Section 7.8    Right to Release Any Portion of the Property. Mortgagee may
release any portion of the Property for such consideration as Mortgagee may
require without, as to the remainder of the Property, in any way impairing or
affecting the lien or priority of this Mortgage, or improving the position of
any subordinate lienholder with respect thereto, except to the extent that the
Indebtedness shall have been reduced by the actual monetary consideration, if
any, received by Mortgagee for such release, and may accept by assignment,
pledge or otherwise any other property in place thereof as Mortgagee may require
without being accountable for so doing to any other lienholder. This Mortgage
shall continue as a lien and security interest in the remaining portion of the
Property.
Section 7.9    Intentionally Omitted.
Section 7.10    Recourse and Choice of Remedies. Notwithstanding any other
provision of this Mortgage or the Loan Agreement, Mortgagee and other
Indemnified Parties (as hereinafter defined) are entitled to enforce the
obligations of Mortgagor contained in Sections 9.2 and 9.3 herein without first
resorting to or exhausting any security or collateral and without first having
recourse to the Note or any of the Property, through foreclosure or acceptance
of a deed in lieu of foreclosure or otherwise, and in the event Mortgagee
commences a foreclosure action against the Property, Mortgagee is entitled to
pursue a deficiency judgment with respect to such obligations against Mortgagor
and any guarantor or indemnitor with respect to the Loan. The provisions of
Sections 9.2 and 9.3 herein are exceptions to any non-recourse or exculpation
provisions applicable to Mortgagor in the Loan Agreement, the Note, this
Mortgage or the other Loan Documents, and Mortgagor is fully and personally
liable for the obligations pursuant to Sections 9.2 and 9.3 herein. The
liability of Mortgagor with respect to the Loan pursuant to Sections 9.2 and 9.3
herein is not limited to the original principal amount of the Note.
Notwithstanding the foregoing, nothing herein shall inhibit or prevent Mortgagee
from foreclosing or exercising any other rights and remedies pursuant to the
Loan Agreement, the Note, this


18

--------------------------------------------------------------------------------





Mortgage and the other Loan Documents, whether simultaneously with foreclosure
proceedings or in any other sequence. A separate action or actions may be
brought and prosecuted against Mortgagor pursuant to Sections 9.2 and 9.3
herein, whether or not action is brought against any other Person or whether or
not any other Person is joined in the action or actions. In addition, Mortgagee
shall have the right but not the obligation to join and participate in, as a
party if it so elects, any administrative or judicial proceedings or actions
initiated in connection with any matter addressed in the Environmental Indemnity
Agreement.
Section 7.11    Right of Entry. Upon reasonable notice to Mortgagor, Mortgagee
and its agents shall have the right to enter and inspect the Property on
Business Days during normal business hours, subject to the rights of Tenants
under their Leases and Mortgagor’s usual and customary safety requirements and
accompanied by a representative of Mortgagor.
ARTICLE 8    

INTENTIONALLY OMITTED
ARTICLE 9    

INDEMNIFICATION
Section 9.1    General Indemnification. Except as limited by the non-recourse
provisions of the Loan Agreement and except to the extent caused by the willful
misconduct or gross negligence of the Indemnified Parties (as hereinafter
defined), Mortgagor shall, at its sole cost and expense, protect, defend,
indemnify, release and hold harmless the Indemnified Parties from and against
any and all claims, suits, liabilities (including, without limitation, strict
liabilities), actions, proceedings, obligations, debts, damages, losses, costs,
expenses, fines, penalties, charges, fees, expenses, judgments, awards, amounts
paid in settlement, punitive damages, foreseeable and unforeseeable
consequential damages, of whatever kind or nature (including but not limited to
reasonable attorneys’ fees and other reasonable costs of defense) (collectively,
the “Losses”) imposed upon or incurred by or asserted against any Indemnified
Party and directly or indirectly arising out of or in any way relating to any
one or more of the following: (a) ownership of this Mortgage, the Property, the
Common Elements or any interest therein or receipt of any Rents; (b) any
amendment to, or restructuring of, the Obligations (including, but not limited
to, the Indebtedness), and the Note, the Loan Agreement, this Mortgage, and/or
any other Loan Documents; (c) any and all lawful action that may be taken by
Mortgagee in connection with the enforcement of the provisions of this Mortgage
or the Loan Agreement or the Note or any of the other Loan Documents, whether or
not suit is filed in connection with same, or in connection with Mortgagor, any
guarantor or indemnitor of the Loan and/or any partner, joint venturer or
shareholder thereof becoming a party to a voluntary or involuntary federal or
state bankruptcy, insolvency or similar proceeding; (d) any accident, injury to
or death of persons or loss of or damage to property occurring in, on or about
the Property, the Common Elements or any part thereof or on the adjoining
sidewalks, curbs, adjacent property or adjacent parking areas, streets or ways;
(e) any use, nonuse or condition in, on or about the Property or any part
thereof or on the adjoining sidewalks, curbs, adjacent property or adjacent
parking areas, streets or ways; (f) any failure on the part of Mortgagor to
perform or to be in compliance with any of the terms of this Mortgage;
(g) performance of any labor or services or the furnishing of any materials or
other


19

--------------------------------------------------------------------------------





property in respect of the Property, the Common Elements or any part thereof;
(h) the failure of any person to file timely with the Internal Revenue Service
an accurate Form 1099-B, Statement for Recipients of Proceeds from Real Estate,
Broker and Barter Exchange Transactions, which may be required in connection
with this Mortgage, or to supply a copy thereof in a timely fashion to the
recipient of the proceeds of the transaction in connection with which this
Mortgage is made; (i) any failure of the Property to be in compliance with any
Legal Requirements; (j) the enforcement by any Indemnified Party of the
provisions of this Article 9; (k) any and all claims and demands whatsoever
which may be asserted against Mortgagee by reason of any alleged obligations or
undertakings on its part to perform or discharge any of the terms, covenants, or
agreements contained in any Lease; (1) the payment of any commission, charge or
brokerage fee to anyone claiming through Mortgagor which may be payable in
connection with the funding of the Loan; or (m) any material misrepresentation
made by Mortgagor in this Mortgage or any other Loan Document beyond the
expiration of any applicable cure period. Any amounts payable to Mortgagee by
reason of the application of this Section 9.1 shall become immediately due and
payable and shall bear interest at the Default Rate from the date that written
demand therefor has been made by an Indemnified Party until paid. For purposes
of this Article 9, the term “Indemnified Parties” means Mortgagee, any Person
who is or will have been involved in the origination of the Loan, any Person who
is or will have been involved in the servicing of the Loan secured hereby, any
Person in whose name the encumbrance created by this Mortgage is or will have
been recorded, persons and entities who may hold or acquire or will have held a
full or partial interest in the Loan secured hereby (including, but not limited
to, custodians, trustees and other fiduciaries who hold or have held a full or
partial interest in the Loan secured hereby for the benefit of third parties),
as well as the respective directors, officers, shareholders, partners, members,
employees, agents, servants, representatives, contractors, subcontractors,
Affiliates, subsidiaries, participants, successors and assigns of any and all of
the foregoing (including but not limited to any other Person who holds or
acquires or will have held a participation or other full or partial interest in
the Loan, whether during the term of the Loan or as a part of or following a
foreclosure of the Loan and including, but not limited to, any successors by
merger, consolidation or acquisition of all or a substantial portion of
Mortgagee’s or any Indemnified Party’s assets and business).
Section 9.2    Mortgage and/or Intangible Tax. Mortgagor shall, at its sole cost
and expense, protect, defend, indemnify, release and hold harmless the
Indemnified Parties from and against any and all Losses imposed upon or incurred
by or asserted against any Indemnified Parties and directly or indirectly
arising out of or in any way relating to any tax on the making and/or recording
of this Mortgage, the Note or any of the other Loan Documents, but excluding any
income, withholding, backup withholding, branch profits, franchise or other
similar taxes or fees in lieu of such taxes.
Section 9.3    ERISA Indemnification. Mortgagor shall, at its sole cost and
expense, protect, defend, indemnify, release and hold harmless the Indemnified
Parties from and against any and all Losses (including, without limitation,
reasonable attorneys’ fees and reasonable costs incurred in the investigation,
defense, and settlement of Losses incurred in correcting any prohibited
transaction or in the sale of a prohibited loan, and in obtaining any individual
prohibited transaction exemption under ERISA that may be required, in
Mortgagee’s sole discretion) that


20

--------------------------------------------------------------------------------





Mortgagee may incur, directly or indirectly, as a result of a default under
Sections 4.1.10 and 5.2.12 of the Loan Agreement.
Section 9.4    Duty to Defend; Attorneys’ Fees and Other Fees and Expenses. In
case any action, suit or proceeding is brought against the Indemnified Parties
by reason of any occurrence in respect of which Indemnified Parties are entitled
to indemnification pursuant to this Mortgage, Mortgagor shall at Mortgagor’s
expense resist and defend such action, suit or proceeding or will cause the same
to be resisted and defended by counsel at Mortgagor’s reasonable expense for the
insurer of the liability or by counsel designated by Mortgagor (unless
reasonably disapproved by Mortgagee promptly after Mortgagee has been notified
of such counsel, in which case Mortgagor may designate alternative counsel
reasonably satisfactory to Mortgagee); provided, however, that nothing herein
shall compromise the right of Mortgagee (or any Indemnified Party) to appoint
its own counsel at Mortgagor’s expense for its defense with respect to any
action which in its reasonable opinion presents a conflict or potential conflict
between Mortgagee and Mortgagor that would make such separate representation
advisable; and, provided, further, that if any Indemnified Party shall have
appointed separate counsel pursuant to the foregoing, Mortgagor shall not be
responsible for the expense of additional separate counsel of any other
Indemnified Party, unless in the reasonable opinion of Mortgagee a conflict or
potential conflict exists between such Indemnified Parties. So long as Mortgagor
is resisting and defending such action, suit or proceeding as provided above in
a prudent and commercially reasonable manner, Mortgagee and the Indemnified
Parties shall not be entitled to settle such action, suit or proceeding without
Mortgagor’s consent which shall not be unreasonably withheld or delayed, and
Mortgagee and each Indemnified Party hereby agrees that it will not settle any
such action, suit or proceeding without the consent of Mortgagor; provided,
however, that if Mortgagor is not diligently defending such action, suit or
proceeding in a prudent and commercially reasonable manner as provided above,
and Mortgagee has provided Mortgagor with thirty (30) days’ prior written
notice, or shorter period if mandated by the requirements of applicable law, and
opportunity to correct such determination, Mortgagee may settle such action,
suit or proceeding as to the claim against Mortgagee and claim the benefit of
this Article 9 with respect to settlement of such action, suit or proceeding.
Any Indemnified Party will give Mortgagor prompt notice after such Indemnified
Party obtains actual knowledge of any potential claim by such Indemnified Party
for indemnification hereunder. The Indemnified Parties shall not settle or
compromise any action, proceeding or claim as to which indemnification hereunder
applies without prior written notice to Mortgagor. The provisions of this
Section 9.4 shall survive any prepayment or payment of the Loan and, except with
respect to claims arising from Mortgagee’s ownership and operation of the
Property, any foreclosure or satisfaction of this Mortgage.
ARTICLE 10    

WAIVERS
Section 10.1    Waiver of Counterclaim. To the extent permitted by applicable
law, Mortgagor hereby waives the right to assert a counterclaim, other than a
mandatory or compulsory counterclaim, in any action or proceeding brought
against it by Mortgagee arising out of or in any way connected with this
Mortgage, the Loan Agreement, the Note, any of the other Loan Documents, or the
Obligations.


21

--------------------------------------------------------------------------------





Section 10.2    Marshalling and Other Matters. To the extent permitted by
applicable law, Mortgagor hereby waives the benefit of all appraisement,
valuation, stay, extension, reinstatement and redemption laws now or hereafter
in force and all rights of marshalling in the event of any sale hereunder of the
Property or any part thereof or any interest therein. Further, Mortgagor hereby
expressly waives any and all rights of redemption from sale under any order or
decree of foreclosure of this Mortgage on behalf of Mortgagor, and on behalf of
each and every Person acquiring any interest in or title to the Property
subsequent to the date of this Mortgage and on behalf of all persons, in each
case to the extent permitted by applicable law.
Section 10.3    Waiver of Notice. To the fullest extent permitted by applicable
law, Mortgagor shall not be entitled to any notices of any nature whatsoever
from Mortgagee except with respect to matters for which this Mortgage or the
Loan Documents specifically and expressly provides for the giving of notice by
Mortgagee to Mortgagor and except with respect to matters for which Mortgagee is
required by applicable law to give notice, and Mortgagor hereby expressly waives
the right to receive any notice from Mortgagee with respect to any matter for
which this Mortgage does not specifically and expressly provide for the giving
of notice by Mortgagee to Mortgagor.
Section 10.4    Waiver of Statute of Limitations. To the extent permitted by
applicable law, Mortgagor hereby expressly waives and releases to the fullest
extent permitted by law, the pleading of any statute of limitations as a defense
to payment of the Indebtedness or performance of its Other Obligations.
Section 10.5    Survival. The indemnifications made pursuant to Section 9.3
herein shall continue indefinitely in full force and effect and shall survive
and shall in no way be impaired by: any satisfaction, release or other
termination of this Mortgage or any other Loan Document, any assignment or other
transfer of all or any portion of this Mortgage or any other Loan Document or
Mortgagee’s interest in the Property in accordance with the Loan Agreement (but,
in such case, such indemnification shall benefit both Indemnified Parties and
any such assignee or transferee), any exercise of Mortgagee’s rights and
remedies pursuant hereto including but not limited to foreclosure or acceptance
of a deed in lieu of foreclosure, any exercise of any rights and remedies
pursuant to the Loan Agreement, the Note or any of the other Loan Documents, any
transfer of all or any portion of the Property (whether by Mortgagor or by
Mortgagee following foreclosure or acceptance of a deed in lieu of foreclosure
or at any other time), any amendment to this Mortgage, the Loan Agreement, the
Note or the other Loan Documents, and any act or omission that might otherwise
be construed as a release or discharge of Mortgagor from the Obligations
pursuant hereto.
ARTICLE 11    

EXCULPATION
Section 11.1    Exculpation. The provisions of Section 14.1 of the Loan
Agreement are hereby incorporated by reference into this Mortgage to the same
extent and with the same force as if fully set forth herein.


22

--------------------------------------------------------------------------------





ARTICLE 12    

NOTICES
Section 12.1    Notices. All notices or other written communications hereunder
shall be delivered in accordance with Section 15.6 of the Loan Agreement.
ARTICLE 13    

APPLICABLE LAW
Section 13.1    GOVERNING LAW. (a) THIS MORTGAGE WAS NEGOTIATED IN THE STATE OF
NEW YORK, AND MADE BY MORTGAGOR AND ACCEPTED BY MORTGAGEE IN THE STATE OF NEW
YORK, AND THE PROCEEDS OF THE NOTE SECURED HEREBY WERE DISBURSED FROM THE STATE
OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE
PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS,
INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS MORTGAGE AND THE OBLIGATIONS
ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH
STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS) AND ANY APPLICABLE LAW
OF THE UNITED STATES OF AMERICA. TO THE FULLEST EXTENT PERMITTED BY LAW,
MORTGAGOR, AND MORTGAGEE EACH HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY
CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS MORTGAGE,
AND THIS MORTGAGE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.
(b)    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST MORTGAGEE OR MORTGAGOR
ARISING OUT OF OR RELATING TO THIS MORTGAGE SHALL BE INSTITUTED IN ANY FEDERAL
OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND MORTGAGOR, AND BY ITS
ACCEPTANCE OF THIS MORTGAGE, MORTGAGEE, EACH WAIVES ANY OBJECTIONS WHICH IT MAY
NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH
SUIT, ACTION OR PROCEEDING, AND MORTGAGOR HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. MORTGAGOR DOES
HEREBY DESIGNATE AND APPOINT
The Corporation Trust Company
111 Eighth Avenue



23

--------------------------------------------------------------------------------





13th Floor
New York, New York 10011
AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO MORTGAGOR IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED
IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON MORTGAGOR IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK. MORTGAGOR (I) SHALL GIVE PROMPT
NOTICE TO MORTGAGEE OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER,
(II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED
AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE
SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND
(III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES
TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A
SUCCESSOR.
(c)    EACH OF MORTGAGOR AND MORTGAGEE AND EACH AND ALL PERSONS CLAIMING BY,
THROUGH OR UNDER IT HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, OR
RELATED TO, THE SUBJECT MATTER OF THIS MORTGAGE. THIS WAIVER IS KNOWINGLY,
INTENTIONALLY, AND VOLUNTARILY MADE BY MORTGAGOR AND MORTGAGEE, AND MORTGAGOR
AND MORTGAGEE EACH ACKNOWLEDGE THAT NO PERSON ACTING ON BEHALF OF THE OTHER
PARTY TO THIS MORTGAGE HAS MADE ANY REPRESENTATIONS OF FACT TO INDUCE THIS
WAIVER OF TRIAL BY JURY OR IN ANY WAY TO MODIFY OR NULLIFY ITS EFFECT. MORTGAGOR
AND MORTGAGEE EACH FURTHER ACKNOWLEDGE THAT IT HAS BEEN REPRESENTED (OR HAVE HAD
THE OPPORTUNITY TO BE REPRESENTED) IN THE SIGNING OF THIS MORTGAGE AND IN THE
MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, SELECTED OF THEIR OWN FREE
WILL, AND THAT THEY HAVE HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH
COUNSEL.
Section 13.2    Usury Laws. Notwithstanding anything to the contrary, (a) all
agreements and communications between Mortgagor and Mortgagee are hereby and
shall automatically be limited so that, after taking into account all amounts
deemed to constitute interest, the interest contracted for, charged or received
by Mortgagee shall never exceed the maximum lawful rate or amount, (b) in
calculating whether any interest exceeds the maximum lawful rate, all such
interest shall be amortized, prorated, allocated and spread over the full amount
and term of all principal indebtedness of Mortgagor to Mortgagee and (c) if
through any contingency or event Mortgagee receives or is deemed to receive
interest in excess of the lawful maximum rate,


24

--------------------------------------------------------------------------------





any such excess shall be deemed to have been applied toward payment of the
principal of any and all then outstanding indebtedness of Mortgagor to
Mortgagee, or if there is no such indebtedness, shall immediately be returned to
Mortgagor.
Section 13.3    Provisions Subject to Applicable Law. All rights, powers and
remedies provided in this Mortgage may be exercised only to the extent that the
exercise thereof does not violate any applicable provisions of law and are
intended to be limited to the extent necessary so that they will not render this
Mortgage invalid, unenforceable or not entitled to be recorded, registered or
filed under the provisions of any applicable law. If any term of this Mortgage
or any application thereof shall be invalid or unenforceable, the remainder of
this Mortgage and any other application of the term shall not be affected
thereby.
ARTICLE 14    

DEFINITIONS
Section 14.1    Definitions. All capitalized terms not defined herein shall have
the respective meanings set forth in the Loan Agreement. Unless the context
clearly indicates a contrary intent or unless otherwise specifically provided
herein, words used in this Mortgage may be used interchangeably in singular or
plural form and the word “Mortgagor” shall mean “each Mortgagor and any
subsequent direct owner or owners of the Property or any part thereof or any
direct interest therein,” the word “Mortgagee” shall mean “Mortgagee and any
successor lender under the Loan Agreement,” the word “Note” shall mean “the Note
and any other evidence of indebtedness secured by this Mortgage, as amended,
restated or otherwise modified, from time to time” the word “Property” shall
include any portion of the Property and any interest therein, and the phrases
“attorneys’ fees”, “legal fees” and “counsel fees” shall include any and all
reasonable third-party attorneys’, paralegal and law clerk fees and
disbursements, including, but not limited to, fees and disbursements at the
pre-trial, trial and appellate levels incurred or paid by Mortgagee in
protecting its interest in the Property, the Leases and the Rents and enforcing
its rights hereunder.
ARTICLE 15    

MISCELLANEOUS PROVISIONS
Section 15.1    No Oral Change. This Mortgage, and any provisions hereof, may
not be modified, amended, waived, extended, changed, discharged or terminated
orally or by any act or failure to act on the part of Mortgagor or Mortgagee,
but only by an agreement in writing signed by the party against whom enforcement
of any modification, amendment, waiver, extension, change, discharge or
termination is sought.
Section 15.2    Successors and Assigns. This Mortgage shall be binding upon and
inure to the benefit of Mortgagor and Mortgagee and their respective successors
and assigns forever. Mortgagee shall have the right to sell, assign, pledge,
participate, transfer or delegate its rights and obligations under this Mortgage
in connection with any assignment of the Loan and the Loan Documents to any
Person in accordance with the Loan Agreement. Any assignee or transferee of
Mortgagee shall be entitled to all the benefits afforded to Mortgagee under this


25

--------------------------------------------------------------------------------





Mortgage. Except as specifically permitted by the Loan Agreement, Mortgagor
shall not have the right to assign, delegate or transfer its rights or
obligations under this Mortgage without the prior written consent of Mortgagee
and any attempted assignment, delegation or transfer without such consent shall
be null and void.
Section 15.3    Inapplicable Provisions. If any term, covenant or condition of
the Loan Agreement, the Note or this Mortgage is held to be invalid, illegal or
unenforceable in any respect, the Loan Agreement, the Note and this Mortgage
shall be construed without such provision.
Section 15.4    Headings, etc. The headings and captions of various Sections of
this Mortgage are for convenience of reference only and are not to be construed
as defining or limiting, in any way, the scope or intent of the provisions
hereof.
Section 15.5    Number and Gender. Whenever the context may require, any
pronouns used herein shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns and pronouns shall include the
plural and vice versa.
Section 15.6    Subrogation. If any or all of the proceeds of the Note have been
used to extinguish, extend or renew any indebtedness heretofore existing against
the Property, then, to the extent of the funds so used, Mortgagee shall be
subrogated to all of the rights, claims, liens, titles, and interests existing
against the Property heretofore held by, or in favor of, the holder of such
indebtedness and such former rights, claims, liens, titles, and interests, if
any, are not waived but rather are continued in full force and effect in favor
of Mortgagee and are merged with the lien and security interest created herein
as cumulative security for the repayment of the Indebtedness, the performance
and discharge of Mortgagor’s obligations hereunder, under the Loan Agreement,
the Note and the other Loan Documents and the performance and discharge of the
Other Obligations.
Section 15.7    Entire Agreement. The Note, the Loan Agreement, this Mortgage
and the other Loan Documents constitute the entire understanding and agreement
between Mortgagor and Mortgagee with respect to the transactions arising in
connection with the Indebtedness and supersede all prior written or oral
understandings and agreements between Mortgagor and Mortgagee with respect
thereto. Mortgagor hereby acknowledges that, except as incorporated in writing
in the Note, the Loan Agreement, this Mortgage and the other Loan Documents,
there are not, and were not, and no persons are or were authorized by Mortgagee
to make, any representations, understandings, stipulations, agreements or
promises, oral or written, with respect to the transaction which is the subject
of the Note, the Loan Agreement, this Mortgage and the other Loan Documents.
Section 15.8    Limitation on Mortgagee’s Responsibility. No provision of this
Mortgage shall operate to place any obligation or liability for the control,
care, management or repair of the Property upon Mortgagee prior to foreclosure
or deed in lieu of foreclosure or the taking of title to the Property by any
other means, nor shall it operate to make Mortgagee responsible or liable for
any waste committed on the Property by the tenants or any other Person prior to
foreclosure or deed in lieu of foreclosure or the taking of title to the
Property


26

--------------------------------------------------------------------------------





by any other means, or, prior to foreclosure or deed in lieu of foreclosure or
the taking of title to the Property by any other means, for any dangerous or
defective condition of the Property, or for any negligence (other than the gross
negligence of Mortgagee or any of their respective employees, officers, agents
or representatives) in the management, upkeep, repair or control of the Property
resulting in loss or injury or death to any tenant, licensee, employee or
stranger. Nothing herein contained shall be construed as constituting Mortgagee
a “mortgagee in possession.”
Section 15.9    Variable Interest Rate. The Loan secured by this Mortgage is a
variable interest rate loan, as more particularly set forth in the Loan
Agreement.
Section 15.10    Loan Agreement. This Mortgage is made pursuant to the Loan
Agreement, and this Mortgage is subject to all of the provisions of the Loan
Agreement including, without limitation, the provisions thereof entitling
Mortgagee to declare the entire indebtedness secured hereby to be immediately
due and payable, all of which provisions are incorporated herein with the same
force and with like effect as if they were fully set forth herein at length and
made a part hereof. In the event of any inconsistencies between this Mortgage
and the Loan Agreement, the terms and conditions of the Loan Agreement shall
control and be binding.
ARTICLE 16    

NEW YORK STATE-SPECIFIC PROVISIONS
Section 16.1    Principles of Construction. In the event of any inconsistencies
between the terms and conditions of this Article 16 and the other terms and
conditions of this Mortgage, the terms and conditions of this Article 16 shall
control and be binding.
Section 16.2    New York Provisions.
(a)    Commercial Property. Mortgagor represents that this Mortgage does not
encumber real property principally improved or to be improved by one or more
structures containing in the aggregate more than six (6) residential dwelling
units, each having its own separate cooking facilities.
(b)    Insurance Proceeds. In the event of any conflict, inconsistency or
ambiguity between (i) the provisions of the Note, this Mortgage or the other
Loan Documents and (ii) the provisions of subsection 4 of Section 254 of the
Real Property Law of New York covering the insurance of buildings against loss
by fire, the provisions of the Note, this Mortgage and the other Loan Documents
shall control.
(c)    Trust Fund. Pursuant to Section 13 of the Lien Law of New York, Mortgagor
shall receive the advances secured hereby and shall hold the right to receive
such advances as a trust fund to be applied first for the purpose of paying the
cost of any improvement of the Property and shall apply such advances first to
the payment of the cost of any such improvement of the Property before using any
part of the total of the same for any other purpose.
(d)    Section 291-f Agreement. This Mortgage is intended to be, and shall
operate as, the agreement described in Section 291-f of the Real Property Law of
the State of New York and shall be entitled to the benefits afforded thereby.
Mortgagor hereby covenants and agrees


27

--------------------------------------------------------------------------------





that Mortgagor shall not, without the consent of Mortgagee, (i) amend, modify or
waive the provisions of any Lease or terminate, reduce rents under or shorten
the term of any Lease, except pursuant to and in accordance with the provisions
of the Note, the Loan Agreement, this Mortgage and the other Loan Documents, or
(ii) collect any Rents (exclusive of security deposits, Impositions and other
pass-throughs of Operating Expenses) more than thirty (30) days in advance of
the time when the same shall become due. Mortgagor shall (unless such notice is
contained in the Lease) deliver notice of this Mortgage in form and substance
reasonably acceptable to Mortgagee, to all present and future holders of any
interest in any Lease, by assignment or otherwise, and shall take such other
action as may now or hereafter be reasonably required to afford Mortgagee the
full protections and benefits of Section 291-f.
(e)    Maximum Indebtedness. The maximum amount of principal indebtedness
secured by this Mortgage at execution or which under any contingency may become
secured hereby at any time hereafter is Two Hundred Fifty Two Million Five
Hundred Forty Three Thousand Six Hundred Six and 53/100 Dollars
($252,543,606.53) plus all amounts expended by Mortgagee following an Event of
Default hereunder in respect of insurance premiums and real estate taxes, and
all legal costs or expenses required to protect and preserve the lien of this
Mortgage.
(f)    RPAPL. If a default shall occur hereunder or under any of the other Loan
Documents and be continuing beyond any applicable notice, grace or cure period,
Mortgagee may elect to sell the Property or any part thereof by exercise of the
power of foreclosure or of sale granted to Mortgagee by Article 13 of the New
York Real Property Actions and Proceedings Law (the “RPAPL”). In such case,
Mortgagee may commence a civil action to foreclose this Mortgage pursuant to and
in accordance with Article 13 of the RPAPL.
[NO FURTHER TEXT ON THIS PAGE]


28

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Mortgage has been executed by Mortgagor and Mortgagee
as of the day and year first above written.
MORTGAGOR:
REGO II BORROWER LLC,
a Delaware limited liability company
By:
ALEXANDER’S OF REGO PARK II, INC.,
a Delaware corporation, its sole member

By:    /s/Alan J. Rice    
    Name: Alan J. Rice
    Title: Authorized Signatory


S-1    Second Amended and Restated Mortgage

--------------------------------------------------------------------------------







MORTGAGEE:
BANK OF CHINA, NEW YORK BRANCH
By:
/s/ Raymond L. Qiao    
    Name: Raymond L. Qiao
    Title: Authorized Signature, Bank of China, New York Branch



S-2    Second Amended and Restated Mortgage

--------------------------------------------------------------------------------






ACKNOWLEDGMENT
STATE OF ____New York_    )
    )    ss.:
COUNTY OF _New York_     )
On this, the __10th__day of _December__, 2018, before me, the undersigned,
personally appeared__Alan J. Rice____, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.
/s/ Matthew M. Digirolamo
MATTHEW M. DIGIROLAMO
Notary Public, State of New York
No. 01D16353492
Qualified in New York County
Certificate Filed in New York County
Commission Expires August 21, 2021        
(signature and office of individual taking acknowledgment)




















N-1    Second Amended and Restated Mortgage

--------------------------------------------------------------------------------














ACKNOWLEDGMENT
STATE OF _New York_    )
    )    ss.:
COUNTY OF __New York_    )
On this, the ___6th__day of __December, 2018, before me, the undersigned,
personally appeared_Raymond Qiao__, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.
/s/ Kenneth Ngew Lee,
Notary Public, State of New York
No. 01LE4834707
Qualified in Nassau County
Commission Expires October 31, 2021
(signature and office of individual taking acknowledgment)


N-2    Second Amended and Restated Mortgage

--------------------------------------------------------------------------------






EXHIBIT A
LEGAL DESCRIPTION
THE CONDOMINIUM UNIT (HEREINAFTER REFERRED TO AS THE “UNIT”) IN THE BUILDING
(HEREINAFTER REFERRED TO AS THE “BUILDING”) KNOWN AS REGO II CONDOMINIUM AND BY
THE STREET NUMBER 61-01 JUNCTION BOULEVARD, REGO PARK, BOROUGH AND COUNTY OF
QUEENS, CITY AND STATE OF NEW YORK, SAID UNIT BEING DESIGNATED AND DESCRIBED AS
THE LOWER UNIT IN A DECLARATION DATED MARCH 8, 2013 MADE BY REGO II BORROWER
LLC, PURSUANT TO ARTICLE 9-B OF THE REAL PROPERTY LAW OF THE STATE OF NEW YORK
(HEREINAFTER REFERRED TO AS THE “CONDOMINIUM ACT”) ESTABLISHING A PLAN FOR
CONDOMINIUM OWNERSHIP OF THE BUILDING AND THE LAND (HEREINAFTER REFERRED TO AS
THE “LAND”) UPON WHICH THE BUILDING IS SITUATED (WHICH LAND IS MORE PARTICULARLY
DESCRIBED BELOW), WHICH DECLARATION WAS DATED MARCH 8, 2013 AND RECORDED IN THE
CITY REGISTER’S OFFICE ON NOVEMBER 6, 2013 AS CRFN 2013000458265 (WHICH
DECLARATION AND AMENDMENTS (IF APPLICABLE) THERETO ARE HEREINAFTER COLLECTIVELY
REFERRED TO AS THE “DECLARATION”). THE UNIT IS ALSO DESIGNATED AS TAX LOT 1001
IN BLOCK 2080, OF THE BOROUGH AND COUNTY OF QUEENS ON THE TAX MAP OF THE REAL
PROPERTY ASSESSMENT DEPARTMENT AND ON THE FLOOR PLANS OF THE BUILDING, CERTIFIED
BY LUIGI PIO RUSSO, ARCHITECT AND FILED IN THE REAL PROPERTY ASSESSMENT
DEPARTMENT OF THE CITY OF NEW YORK AS CONDOMINIUM PLAN NO. 875 AND ALSO RECORDED
IN THE CITY REGISTER’S OFFICE ON NOVEMBER 6, 2013 AS CRFN 2013000458266.


TOGETHER WITH AN UNDIVIDED 99.5 PERCENTAGE INTEREST IN THE GENERAL COMMON
ELEMENTS (AS SUCH TERM IS DEFINED IN THE DECLARATION).


THE LAND AREA ON WHICH THE BUILDING CONTAINING THE UNITS IS ERECTED IS DESCRIBED
AS FOLLOWS:


PARCEL I:


ALL THAT CERTAIN PLOT, PIECE OR PARCEL OF LAND, SITUATE, LYING AND BEING IN THE
BOROUGH OF QUEENS, COUNTY OF QUEENS CITY AND STATE OF NEW YORK, BOUNDED AND
DESCRIBED AS FOLLOWS:


BEGINNING AT THE CORNER FORMED BY THE INTERSECTION OF THE SOUTHERLY SIDE OF
HORACE HARDING EXPRESSWAY, FORMERLY HORACE HARDING BOULEVARD AND NASSAU
BOULEVARD, 260 FEET WIDE, AND THE EASTERLY SIDE OF JUNCTION BOULEVARD, 80 FEET
WIDE, AS SAID HORACE HARDING EXPRESSWAY AND JUNCTION BOULEVARD ARE NOW LAID OUT
ON THE FINAL TOPOGRAPHICAL MAP OF THE CITY OF NEW YORK;




Exhibit A

--------------------------------------------------------------------------------





RUNNING THENCE EASTERLY ALONG THE SOUTHERLY SIDE OF HORACE HARDING EXPRESSWAY,
456.35 FEET TO THE WESTERLY SIDE OF 97TH STREET, 60 FEET WIDE, AS SHOWN ON THE
FINAL TOPOGRAPHICAL MAP OF THE CITY OF NEW YORK, PRIOR TO THE ADOPTION OF THE
ALTERATION MAP NO. 3530 ON DECEMBER 20, 1951;


THENCE SOUTHERLY ALONG THE SAID WESTERLY SIDE OF 97TH STREET, 630 FEET TO THE
NORTHERLY SIDE OF 62ND DRIVE, 80 FEET WIDE, AS SHOWN ON THE FINAL TOPOGRAPHICAL
MAP OF THE CITY OF NEW YORK, PRIOR TO THE ADOPTION OF THE ALTERATION MAP NO.
4822 ON MARCH 2, 1987 ON CAL. NO. 1;


THENCE WESTERLY ALONG THE SAID NORTHERLY SIDE OF 62ND DRIVE, 456.35 FEET TO THE
EASTERLY SIDE OF JUNCTION BOULEVARD;


THENCE NORTHERLY ALONG THE EASTERLY OF JUNCTION BOULEVARD, 630 FEET TO THE POINT
OR PLACE OF BEGINNING.


TOGETHER WITH, BUT SUBJECT TO THE BURDENS OF THE EASEMENT SET FORTH IN THE
EASEMENT AGREEMENT BETWEEN ALEXANDER'S OF REGO PARK II, INC., AND ALEXANDER'S
REGO SHOPPING CENTER, INC., DATED AS OF DECEMBER 21, 2007 AND RECORDED ON
FEBRUARY 14, 2008 IN CRFN 2008000062504.


EXCEPTING THEREFROM THOSE PORTIONS OF HORSE BROOK CREEK AS IT WINDED AND TURNED
THROUGH THE ABOVE DESCRIBED PREMISES WHICH ARE 10 FEET WIDE AND WHICH LIE
BETWEEN THE WESTERLY LINE OF 97TH STREET AS IT WAS LAID OUT 60 FEET WIDE ON THE
FINAL MAP OF THE CITY OF NEW YORK FOR THE BOROUGH OF QUEENS PRIOR TO THE
ADOPTION OF THE ALTERATION MAP NO. 3530 ON DECEMBER 20, 1951 AND THE WESTERLY
LINE OF 97TH STREET AS IT IS LAID OUT 70 FEET WIDE ON THE PRESENT FINAL MAP OF
THE CITY OF NEW YORK FOR THE BOROUGH OF QUEENS.


ALSO EXCEPTING THEREFROM, THE FOLLOWING DESCRIBED PARCEL AS NOTED IN CRFN
2009000424437:


BEGINNING AT A POINT FORMED BY THE INTERSECTION OF THE NORTHERLY LINE OF 62ND
DRIVE AND THE EASTERLY LINE OF JUNCTION BOULEVARD, AS SAID STREETS ARE SHOWN ON
THE FINAL MAP OF THE BOROUGH OF QUEENS KNOWN AS MAP NO. 4822 ADOPTED BY THE
BOARD OF ESTIMATE ON MARCH 2, 1987;


RUNNING THENCE EASTERLY ALONG THE NORTHERLY LINE OF 62ND DRIVE, 446.35 FEET TO
THE WESTERLY LINE OF 97TH STREET;


THENCE SOUTHERLY ALONG THE PROLONGATION OF THE WESTERLY LINE OF 97TH STREET
FORMING AN INTERIOR ANGLE OF 90 DEGREES WITH THE LAST MENTIONED COURSE, 10.00
FEET TO THE FORMER NORTHERLY LINE OF 62ND DRIVE;




Exhibit A

--------------------------------------------------------------------------------





THENCE WESTERLY ALONG THE FORMER NORTHERLY LINE OF 62ND DRIVE, FORMING AN
INTERIOR ANGLE OF 90 DEGREES WITH THE LAST MENTIONED COURSE, 446.35 FEET TO THE
PROLONGATION OF THE EASTERLY LINE OF JUNCTION BOULEVARD;


RUNNING THENCE NORTHERLY AT RIGHT ANGLES TO THE PREVIOUS COURSE, 10.00 FEET TO
THE POINT OR PLACE OF BEGINNING.


TOGETHER WITH ALL THE RIGHT, TITLE AND INTEREST OF THE PARTY OF THE FIRST PART,
OF, IN AND TO ALL THE LAND IN THE BED OF 62ND DRIVE, 80 FEET WIDE, AS FORMERLY
LAID OUT WITHIN THE LINES OF 62ND DRIVE, LYING IN FRONT OF AND ADJOINING THE
ABOVE DESCRIBED PROPERTY, BUT NOT INCLUDING THE FOLLOWING AIR VOLUME ABOVE 62ND
DRIVE.


AIR VOLUME - HORIZONTAL PLANES:


BEGINNING AT A POINT ON THE NORTHERLY LINE OF 62ND DRIVE, SAID POINT BEING
DISTANT 80 FEET WESTERLY ALONG THE NORTHERLY LINE OF 62ND DRIVE FROM ITS
INTERSECTION WITH THE WESTERLY LINE OF 97TH STREET, AS SAID STREETS ARE SHOWN ON
THE FINAL MAP OF THE BOROUGH OF QUEENS KNOWN AS MAP NO. 4822 ADOPTED BY THE
BOARD OF ESTIMATE MARCH 2, 1987;


RUNNING THENCE SOUTHERLY ALONG A LINE AT RIGHT ANGLES TO THE NORTHERLY LINE OF
62ND DRIVE, 10.00 FEET TO THE FORMER NORTHERLY LINE OF 62ND STREET;


THENCE WESTERLY ALONG THE FORMER NORTHERLY LINE OF 62ND DRIVE, AT RIGHT ANGLES
TO THE LAST MENTIONED COURSE FOR 30 FEET TO A POINT;


THENCE NORTHERLY ALONG A LINE, AT RIGHT ANGLES TO THE LAST MENTIONED COURSE, FOR
10.00 FEET TO THE NORTHERLY LINE OF 62ND STREET;


THENCE EASTERLY ALONG THE NORTHERLY LINE OF 62ND DRIVE, 30.00 FEET TO THE POINT
OR PLACE OF BEGINNING.


AIR VOLUME - VERTICAL LIMITS:


THE VERTICAL LIMITS OF THE STREET AIR VOLUME TO BE EXCLUDED SHALL BE BETWEEN A
LOWER LIMITING PLANE AT ELEVATION 35.70 FEET AND AN UPPER LIMITING PLANE AT
ELEVATION 80.2 FEET WITHIN THE HORIZONTAL LIMITS DESCRIBED ABOVE.


THE ELEVATIONS REFER TO THE DATUM IN USE BY THE QUEENS TOPOGRAPHICAL BUREAU
WHICH IS 2.725 FEET ABOVE UNITED STATES COAST AND GEODETIC DATUM AT SANDY HOOK.


Exhibit A

--------------------------------------------------------------------------------









PARCEL 2 (PORTION OF 62ND DRIVE):


ALL THAT CERTAIN PLOT, PIECE OR PARCEL OF LAND, SITUATE, LYING AND BEING IN THE
BOROUGH OF QUEENS, COUNTY OF QUEENS, CITY AND STATE OF NEW YORK, BOUNDED AND
DESCRIBED AS FOLLOWS:


BEGINNING AT A POINT ON THE NORTHERLY SIDE OF 62ND DRIVE, 80 FEET WIDE, DISTANT
80 FEET WESTERLY AS MEASURED ALONG THE NORTHERLY SIDE OF 62ND DRIVE BETWEEN A
LOWER LIMITING HORIZONTAL PLANE AT ELEVATION 35.70 FEET AND AN UPPER LIMITING
HORIZONTAL PLANE AT ELEVATION 80.2 FEET;


RUNNING THENCE FROM THIS POINT OF BEGINNING SOUTHERLY ALONG A LINE FORMING AN
INTERIOR ANGLE OF 90 DEGREES WITH THE NORTHERLY SIDE OF 62ND DRIVE, 80 FEET TO
THE SOUTHERLY SIDE OF 62ND DRIVE;


THENCE WESTERLY ALONG THE SOUTHERLY SIDE OF 62ND DRIVE ALONG A LINE FORMING AN
INTERIOR ANGLE OF 90 DEGREES WITH THE LAST MENTIONED COURSE, 30 FEET;


THENCE NORTHERLY ALONG A LINE FORMING AN INTERIOR ANGLE OF 90 DEGREES WITH THE
LAST MENTIONED COURSE, 80 FEET TO THE NORTHERLY SIDE OF 62ND DRIVE;


THENCE EASTERLY ALONG THE NORTHERLY SIDE OF 62ND DRIVE ALONG A LINE FORMING AN
INTERIOR ANGLE OF 90 DEGREES WITH THE LAST MENTIONED COURSE, 30 FEET UP TO THE
POINT OR PLACE OF BEGINNING.


ELEVATIONS REFER TO THE DATUM IN USE BY THE QUEENS TOPOGRAPHICAL BUREAU WHICH IS
2.725 FEET ABOVE MEAN SEA LEVEL AT SANDY HOOK, NEW JERSEY AS ESTABLISHED BY THE
U.S. COAST AND GEODETIC SURVEY.




Exhibit A